           Case 1:19-cv-01572-JLT Document 20 Filed 07/02/20 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHERIE RENEE RODRIGUEZ,                         )   Case No.: 1:19-cv-1572 JLT
                                                     )
12                  Plaintiff,                       )   ORDER REMANDING THE MATTER
                                                     )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                       )   § 405(g)
                                                     )
14   ANDREW SAUL,                                    )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                )   FAVOR OF PLAINTIFF, CHERIE RENEE
15                                                   )   RODRIGUEZ, AND AGAINST DEFENDANT
                    Defendant.                       )   ANDREW SAUL, COMMISSIONER OF SOCIAL
16                                                   )   SECURITY

17          On July 1, 2020, Plaintiff and the Commissioner of Social Security stipulated to a remand of

18   this appeal pursuant to sentence four of 42 U.S.C. § 405(g), for an ALJ to issue a new decision. (Doc.

19   19) The parties “request that the Clerk of Court be directed to enter a final judgment in favor of

20   Plaintiff, and against Defendant.” (Id. at 2) Thus, the Court ORDERS:

21          1.      The matter is REMANDED for further administrative proceedings under sentence four

22                  of 42 U.S.C. § 405(g); and

23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff.

24
25   IT IS SO ORDERED.

26      Dated:     July 1, 2020                                /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
